Citation Nr: 0513264	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
patellofemoral syndrome, right knee, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased disability evaluation for 
patellofemoral syndrome, left knee, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased disability evaluation for 
status post bilateral fascial release, lower extremities, 
currently rated as 0 percent disabling or noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty for over 22 years, retiring 
from the United States Army in January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In March 2004, the veteran testified before the undersigned 
at a Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the March 2004 Travel Board 
hearing, the veteran testified that his disabilities have 
worsened since his last VA examination in August 2002.  He 
explained that his knees are productive of increased pain and 
decreased range of motion, limiting his ability to perform 
daily tasks and impacting his job performance.  He estimated 
that his knees were now giving out approximately five times 
per week.  He indicated that they had become less supportive 
and felt like they had increased elasticity.  As to his 
status post bilateral fascial release, lower extremities 
(also claimed as shins), the veteran testified that these 
areas had also become increasingly painful.  

The Board finds the veteran's testimony concerning a 
worsening of his service-connected disabilities to be 
credible.  Therefore, the veteran should be scheduled for 
another VA examination in order to assess the status of his 
service-connected knee and shin disabilities.  See 38 C.F.R. 
§ 3.159(c)(4) (2004) [medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

In July 2002, the veteran was given a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter.  The notice 
letter is inadequate in the instant case as it fails to 
inform the veteran to provide any evidence in his possession 
that pertains to his claim.  He should, therefore, be given a 
proper VCAA notice letter.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a VCAA notice letter 
which informs him (1) of any information 
and evidence that is necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide and (4) request that he provide 
any evidence in his possession that 
pertains to his claims.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his right and left 
knee disorders.  Such tests as the 
examining physician deems necessary 
should be performed.  These tests should 
specifically include range of motion 
studies (reported in degrees), as well as 
knee stability tests.  All findings 
should be reported in detail.  The 
examiner should specifically address the 
following: 

A.  State whether there is objective 
evidence of lateral instability or 
subluxation of the right and left knee 
and if so, the degree of such instability 
and/or subluxation should be discussed.  

B.  State whether the right and/or left 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
right and/or left knee disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  

C.  Give an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right and/or left knee is used repeatedly 
over a period of time. This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

Pertaining to the service-connected 
status post bilateral fascial release of 
the lower extremities, the examiner 
should specifically report all functional 
impairment, including the severity of 
such impairment, which is caused by the 
service-connected condition.

The claims folder must be available to, 
and reviewed by, the examiner in 
conjunction with the evaluation.

3.  Readjudicate the veteran's claims with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to any claim remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



